DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-9 and 16-17, drawn to a battery and cold plate, classified in H01M10/613.
II. Claims 10-15, 19, and 20, drawn to an aircraft and method, classified in B64D 27/24 (claims 19 and 20 are grouped with Group II because claim 20 positively recites an aircraft).
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires “stiffening members” and a upper and lower fluid channels, which are not required by claims 10 and 19 of the combination.  The subcombination has separate utility such as an electric land vehicle since “for an aircraft” (preamble of Claim 1) is simply an intended use because the claims do not positively recite an aircraft.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions II and I are also related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process requires a “purging of cooling fluid” which is not required by the product of claim 16.  The product requires  “planar members” and “stiffeners” which are not required by the process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are separately classifiable and require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
According to a voicemail received by the Examiner from Applicant’s representative, Jonathan Siderits, on 12/5/2022, a provisional election was made to prosecute the invention of Group I, claims 1-9 and 16-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
9.	Information disclosure statement (IDS), submitted June 2, 2021, has been received and considered by the examiner. 
Claim Interpretation
10.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
11.	Claims 1 and 8 recite an aircraft but these recitations are seen as intended uses since there is no aircraft or part thereof that is positively recited or required.
Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-4, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cicero US PG Publication 2012/0156543, or in the alternative, under 35 U.S.C. 103 as being obvious over Cicero US PG Publication 2012/0156543.
Regarding Claims 1-4 and 16, Cicero discloses a battery assembly comprising a cold plate (included in integral cooling system 224) formed by upper planar member (labeled 216 in the figures but understood to be the panel extending horizontally) including main structural web (raised portions) 232 and upper enclosure panel (floor) 212 and lower planar member including lower enclosure panel (lower frame member) 300 and main structural web (raised portions) 304 on upper and lower surfaces of 300 that are inherently operatively coupled together to form least one fluid channel (formed specifically by recesses 236 and 308, together) positioned between the upper and lower planar members and configured to receive the cooling fluid (para 0048) (meeting Claims 2-4), an upper battery comprising cells 100 mounted to the upper planar member 212 for transferring heat from the upper battery to the cooling fluid through the upper planar member, and a lower battery (held in second upper frame member 320 mounted to the lower plane member 300 for transferring heat from the lower battery to the cooling fluid through the lower planar member (see at least Figs. 1-7; paras 0032-0034, 0040-0051).  The skilled artisan would understand that in the embodiment because the lower planar member 300 has channel-forming raised and recessed portions on upper and lower sides (i.e. 312 and 316, para 0050) and is integrated with/mounted to a second upper frame member 320 (Fig. 7, para 0051), heat would be transferred from the lower battery to the cooling fluid through the lower planar member.  If it is not inherent that this would be the case, then it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to enable the battery in the second upper frame member 320 to transfer heat to the cooling fluid through the lower planar member 300 in order to cool the lower battery in the same way as the upper battery, since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  Further pertaining to Claim 4, since 300 has upper and lower main structural webs 304, the lower main structural webs are positioned such that a lower fluid channel is formed such that it is positioned between the lower main structural web 304 and the lower enclosure panel 300.  
Regarding Claim 9, although Cicero does not specifically disclose that the upper battery has an upper battery weight, the lower battery has a lower battery weight, and the cold plate is configured to support both the upper and lower battery weights, the skilled artisan would understand that if the cold plate were unable to support both of said weights, the structure would not be sound. The claim language is seen as an intended use of which the prior art is capable.  Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
13.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Cicero US PG Publication 2012/0156543.
Regarding Claim 5, although Cicero does not specifically disclose that the upper and lower fluid channels (formed on opposing sides of 300 and with respective first and second upper frame members 204/320) are fluidly isolated from one another, the skilled artisan would find it obvious to fluidly isolate the channels from one another in order to improve cooling by using freshly cooled coolant in each channel since there are two individual sets of ports 228 (see Figs. 6-7).  The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 
14.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cicero US PG Publication 2012/0156543, as applied to Claims 1 and 16, and further in view of Deser DE102015107170.
Regarding Claim 6, Cicero discloses the battery assembly of Claim 1, the rejection of which is incorporated herein in its entirety. Cicero fails to recite wherein the cold plate further includes a plurality of stiffeners extending between the upper and lower planar members, wherein the plurality of stiffeners are spaced apart from each other to define respective fluid channel portions of the at least one fluid channel, or a plurality of upper stiffening members extending between the main structural web and the upper enclosure panel and spaced apart from each other to define respective upper fluid channel portions of the upper fluid channel, and a plurality of lower stiffening members extending between the main structural web and the lower enclosure panel and spaced apart from each other to define respective lower fluid channel portions of the lower fluid channel.  However, in the same field of endeavor of cooling plates in battery assemblies, Deser teaches generally that a plurality of stiffeners (stiffening elements) 11 (for example in the grid of 11, the stiffeners can be all of the ribs of 11 that are parallel in one direction and spaced apart by orthogonally oriented connectors to form the grid) and that a cooling channel 9 within a cooling plate 1 can be only partially delimited by a seal/adhesive and that a stiffening frame can be used to delimit a cooling channel while also serving as a spacer between the upper and lower plates of the cooling plate and increases the mechanical strength of the cooling plate (see at least Fig. 1; paras 0039, 0047).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a plurality of stiffeners/stiffening members that are spaced apart from each other to define respective fluid channel portions of the at least one fluid channel or defining respective upper and lower fluid channel portions of respective upper and lower fluid channels of Cicero because Deser teaches that the addition of stiffeners increases the mechanical strength of a cooling plate, can serve as a spacer, and can help delimit a cooling channel when the edge adhesive/seal (or other part) is not desired to serve as a delimiter.   Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 17, Cicero fails to specifically disclose a plurality of upper stiffening members extending between the main structural web and the upper enclosure panel and spaced apart from each other to define respective upper fluid channel portions of the upper fluid channel, and a plurality of lower stiffening members extending between the main structural web and the lower enclosure panel and spaced apart from each other to define respective lower fluid channel portions of the lower fluid channel. 
15.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cicero US PG Publication 2012/0156543 in view of Deser DE102015107170, as applied to Claims 6 and 16, and further in view of Ge US PG Publication 2019/0237827.
Regarding Claims 7 and 18, Cicero modified by Deser discloses the battery assembly of Claims 6 and 17, the rejections of which are incorporated herein in their entireties. Cicero modified by Deser fails to specifically disclose wherein each of the stiffeners includes an aperture for providing fluid communication between adjacent fluid channel portions of the at least one fluid channel or each of the upper and lower stiffening members includes an aperture for providing fluid communication between adjacent fluid channel portions of the respective fluid channel.  However, in the same field of endeavor of battery cooling structures, Ge teaches that an effective cooling plate should have a plurality of flow guide elements such that coolant flows in all directions under the action of flow guide elements for uniform distribution of coolant speed and therefore of convective heat exchange between the cooling plate and coolant to uniformly distribute temperature over the region of the cooling plate unit and accordingly improve heat exchange efficiency of the cooling plate (see e.g. Figs 1-6; para 0035).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the structure of Cicero modified by Deser such that  The skilled artisan would recognize that breaking up the stiffener structure of Cicero modified by Deser would result in the use of a plurality of flow guide elements because Ge teaches that this provides a structure in which coolant flows in all directions under the action of flow guide elements for uniform distribution of coolant speed and therefore of convective heat exchange between the cooling plate and coolant to uniformly distribute temperature over the region of the cooling plate unit and accordingly improves heat exchange efficiency of the cooling plate.  The skilled artisan would understand that forming flow guides as taught by Ge from each of the stiffeners (including upper and lower stiffening members) of Cicero modified by Deser would include the use of spaces which would be considered apertures.  
16.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cicero US PG Publication 2012/0156543, as applied to Claim 1, and further in view of Eckstein US PG Publication 2012/0121946.
Regarding Claim 8, Cicero discloses the battery assembly of Claim 1, the rejection of which is incorporated herein in its entirety. Cicero fails to recite wherein the cold plate further includes a n attachment flange configured to couple to a pair of beams of the aircraft.  However, in the same field of endeavor of a battery cooling system for a vehicle, Eckstein discloses that a clamping device (which can also be considered to include an attachment flange since a flange is only a rim or rail and a clamp can be seen as being a pair of flanges that hold onto another object) can be used advantageously to secure the battery pack cooling device that contains a battery to the vehicle to which it supplies power (see e.g. Figs 1-10; para 0026, 0046-0049, 0060 ).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to modify the structure of Cicero such that the cooling plate has an attachment flange (clamping device) which allows the battery structure and cooling plate to be attached to any desired object, such as a pair of beams of an aircraft, because Eckstein teaches that having this type of structure allows one to secure the device to its destined object and Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729